United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 August 19, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 02-31259
                         Conference Calendar



WELTON BROWN,

                                     Petitioner-Appellant,

versus

JOSEPH M. HARO,

                                     Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 02-CV-505
                       --------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Welton Brown, federal prisoner # 21317-034, appeals from the

denial of his petition for 28 U.S.C. § 2241 relief.      Brown

contends that the conviction that resulted in his 1980

resentencing in state court should not have been used to enhance

his later federal sentence because he was not represented by

counsel at the state-court resentencing.   He argues that Alabama

v. Shelton, 535 U.S. 654 (2002), which recognizes a Sixth



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-31259
                                 -2-

Amendment right to counsel when probated or suspended sentences

are imposed, see Shelton, 535 U.S. at 674, applies retroactively

to his case on collateral appeal.    He also argues that he was

convicted of a nonexistent offense, citing to Shelton, Jeffers v.

Chandler, 253 F.3d 827, 830 (5th Cir.), cert. denied, 534 U.S.

1001 (2001), and Pack v. Yusuff, 218 F.3d 448 (5th Cir. 2000),

but does not elaborate on how he was convicted of a nonexistent

offense.

     Brown has not demonstrated that 28 U.S.C. § 2255 is an

ineffective or inadequate vehicle for relief, allowing him to

pursue relief under 28 U.S.C. § 2241.      See Cox v. Warden, Federal

Detention Ctr., 911 F.2d 1111, 1113 (5th Cir. 1990).     Brown was

sentenced to 10 years’ imprisonment in 1980.     Brown had available

to him when he first sought 28 U.S.C. § 2255 relief the law

relevant to his claim that he was not represented by counsel at

his resentencing.    See Scott v. Illinois, 440 U.S. 367, 374

(1979).    Brown therefore cannot satisfy the prerequisites for

seeking 28 U.S.C. § 2241 relief.    See Reyes-Requena v. United

States, 243 F.3d 893, 904 (5th Cir. 2001).

     We previously warned Brown that further challenges to his

sentence would result in sanctions.     Brown v. Casterline,

No. 97-31059, 1-2 (5th Cir. Apr. 21, 1998)(unpublished).       IT IS

ORDERED that Brown is sanctioned in the amount of $100, to be

paid to the clerk of this court.    IT IS ORDERED that the clerk of

this court and the clerks of the district courts in this circuit
                             No. 02-31259
                                  -3-

may not accept any motions, petitions, applications, or appeals

from Brown challenging his federal bank robbery sentence, or the

use of any prior convictions to enhance that sentence, until the

monetary sanction is paid.    Additionally, IT IS ORDERED THAT,

after the monetary sanction is paid, the clerk of this court and

the clerks of the district courts in this circuit may not accept

any submissions challenging Brown’s federal bank robbery

sentence, or the use of any prior convictions to enhance that

sentence, unless Brown first obtains the written authorization of

a judge of this court, or of the forum court, to file the motion,

petition, application, or appeal in question.

     AFFIRMED.   SANCTION IMPOSED.